CONCURRING OPINION OP
ME. JUSTICE WOLE.
This is a case of a daughter, reputed for years to be legitimate, who is made to attempt to prove or undertakes to prove the marriage of her parents.
The complainant, to prove the said marriage offered in, evidence the certificate which is transcribed on pages 957 et seq. of Yol. 29 of our reports. In this decision we held that the competency of the document should be passed upon by the court below. The case was sent back and after a full hearing, the court, in my opinion, properly refused to *403admit the document. Various are the alleged defects. I incline to the view that the consular certificate was sufficient, hut I am also convinced that the document does not show the proper authority. The alleged marriage certificate purports to he a reconstructed document, namely, it is a Certificate issued in October, 1918, of a parish priest which recites that the records of the church were burned on January 5, 1896, and that conformably to a decree of the bishop dated June 23, 1896, the said parish priest affixes his signature. The marriage is alleged to have taken place in 1883. The decree of the bishop to which reference is made is a g'eneral one and the bishop does not appear at all to have intervened in the reconstruction of the present parish archive issued in 1918.
So far as my researches go it is canonical or ecclesiastical law and we have so pointed out in García v. Garzot, 18 P. R. R. 835, that the bishop is the church official who speaks for the church and that his functions when legal or quasi-legal combine both the duties of a judge and secretary. This is further indicated by Pollock & Maitland, History of English Law, Vol. 1, p. 110, and by the various encyclopedia articles under the title “bishop.” It is his mind that must be satisfied that a marriage certificate merits reproduction. He is like a chancellor in a Court of equity. "While he may commission others to hear it he must be satisfied with the evidence and certify to the truth of it.
A general delegation of authority by the bishop is not to my mind sufficient. He must decide each case. Furthermore, in the instant case there is absolutely nothing in the document transcribed to show that the bishop gave such general authorization to the parish priest. The nature of the general order of 1896 is not set forth. It may have been a general order giving the parish priest the right to certify to-church records.
Because a parish priest may certify to a marriagé record *404raises no presumption that a destroyed record has been duly reconstructed. When an officer certifies-, his authority to make the certificate must he shown. Ordinarily we assume the authority of certain officers, like clerks of courts, because we are aware more or less of their general authority. Nevertheless, I venture to assert without special citation that before a particular officer may certify to the existence of a record, the matters certified to should fall within the scope of his duties. In this Case all we had before us was the certificate of the existence of a document. There was no showing, in my opinion, that it was duly reconstructed.
. In reversing this case at the previous hearing we said we were disposed to give the appellant an opportunity to prove the marriage aliunde. We said, “We are not so sure that there may not be other evidence of reputation and the like which may tend to supplement the alleged marriage Certificate, if it be in fact defective.” The appellant at the trial took this statement literally and offered some alleged suppletory evidence of reputation or the like to show the alleged marriage of her parents. The court refused to admit any part of it. The appellant excepted but did not assign error.
, In the form in which the evidence was offered perhaps the court was right. The appellant was relying on the marriage certificate. The appellees were objecting, not only to the competency of the certificate, but also to its probatory value, and the appellant was offering suppletory proof. The whole principal issue, as presented, was on the marriage certificate and evidence to support it. The appellant did not attempt to rely on the presumption contained in section 102, par. 29, of the Law of Evidence, as follows:
“That a man and woman deporting themselves as husband and wife have entered into a lawful contract of marriage.”
This would be an independent way of attempting to prove the marriage. Necessarily this' presumption is re-*405buttable and the fact of reputation should always be clearly established. Also if the parents of Elvira were holding themselves ont as married at a time that they had an adulterous relation, such a fact would help destroy the presumption of marriage. /
Normally a court of appeals will leave the parties to look after their own rights, but courts have a special interest in supporting and maintaining the marriage relation. Here is a case where Elvira Garcia may or may not be legitimate. The issue has not been determined. She simply failed in the proof offered and we feel that the marriage vel non} even if established by a presumption, should be passed upon by the court. The pleadings in this case are not limited to the proof of the actual marriage in Cuba, although the appellant limited herself to that at the trial. Of course if the appellant failed by a preponderance of the evidence’ to establish that her father and mother deported themselves as husband and wife, or what is tantamount, the presumption was seriously impugned.
Therefore, under the broad powers conferred upon this court and in the interest of justice I am entirely in accord with the reversal of the case and the award of a new trial.